FILED
                            NOT FOR PUBLICATION                             JUL 29 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


KENDAL M. CLARK,                                 No. 13-55479

               Petitioner - Appellant,           D.C. No. 2:12-cv-01570-JVS

  v.
                                                 MEMORANDUM*
DANIEL PARAMO, Warden,

               Respondent - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     James V. Selna, District Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       California state prisoner Kendal M. Clark appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas corpus petition. We have

jurisdiction under 28 U.S.C. § 2253. We review a district court’s denial of a

habeas corpus petition de novo, see Stanley v. Cullen, 633 F.3d 852, 859 (9th Cir.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2011), and we affirm.

      Clark contends that his due process rights were violated by the prosecutor’s

use of a PowerPoint slide presentation that misrepresented the applicable burden of

proof. The state court’s rejection of this claim was neither contrary to, nor based

upon an unreasonable application of, Supreme Court precedent. See 28 U.S.C.

§ 2254(d)(1); Williams v. Taylor, 529 U.S. 362, 409 (2000) (to support federal

habeas relief, state court’s application of clearly established federal law must have

been “objectively unreasonable”); Darden v. Wainwright, 477 U.S. 168, 181

(1986) (in prosecutorial misconduct context, the relevant question is whether “the

prosecutor[’s] comments so infected the trial with unfairness as to make the

resulting conviction a denial of due process” (internal quotations omitted)).

      AFFIRMED.




                                          2                                     13-55479